Citation Nr: 0612465	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  03-29 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a right hip disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active military service from November 1952 to 
September 1956.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2002 rating decision in which 
the RO denied the veteran's claim for a right hip disorder.  
The veteran filed a notice of disagreement (NOD) in September 
2002, and the RO issued a statement of the case (SOC) in 
September 2003.  The appellant filed a substantive appeal 
(via VA Form 9, Appeal to Board of Veterans' Appeals) in 
October 2003.

In February 2006, the appellant and his spouse testified 
during a hearing before the undersigned Veterans Law Judge in 
Washington, DC; a transcript of that hearing is of record. 

During the hearing, the veteran submitted additional medical 
evidence with a waiver of initial RO consideration.  The 
additional evidence includes lay statements from the 
veteran's uncle and friend concerning the veteran's physical 
condition.  The Board accepts the additional evidence for 
inclusion into the record on appeal.  See 38 C.F.R. § 20.800 
(2005).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim  on appeal has been accomplished.  

2.  The veteran was diagnosed with a right hip disorder many 
years after service, and there is no competent evidence or 
opinion that the current disorder is medically related to 
either an injury during service.  


CONCLUSION OF LAW

The criteria for service connection for a right hip disorder 
are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005). To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board finds that all notification and development action 
needed to render a fair decision on the claim for service 
connection for a right hip disorder has been accomplished.

In an August 2001 pre-rating notice letter, the January 2002 
rating decision, and the September 2003 SOC, the RO notified 
the veteran and his representative of the legal criteria 
governing the claim, and the bases for the denial of the 
claim; the SOC addressed the evidence that had been 
considered in connection with the appeal, up to that point.  
After each, they were afforded ample opportunity to respond.  
Hence, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support the claim on appeal, and has been afforded ample 
opportunity to submit such information and evidence.

The Board also finds that the August 2001 pre-rating notice 
letter satisfies the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b)).  On page two of the August 
2001 letter, the RO specifically explained what was necessary 
to prove the veteran's claim for service connection.  The RO 
notified the veteran that VA was required to make reasonable 
efforts to obtain medical records, employment records, or 
records from other Federal agencies; requested that the 
veteran to identify and provide the necessary releases for 
any medical providers from whom he wanted the RO obtain and 
consider evidence; and invited the veteran to submit any 
additional evidence in support of his claim.  The notice 
letter also specified that the veteran was responsible for 
submitting evidence to support his claim; that the RO would 
obtain any private medical records for which sufficient 
information and authorization was furnished; and that the RO 
would also obtain an pertinent VA records if the veteran 
identified the date(s) and place(s) of treatment.   

In the decision of Pelegrini v. Principi, 17 Vet. App. 412 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by the 
VA; (3) the evidence, if any, to be provided by the claimant; 
and (4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim(s).  

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met in this case.  With 
respect to the fourth requirement, the Board notes that the 
veteran has not explicitly been advised to provide any 
evidence in his possession that pertains to his claim.  
However, the claims file reflects that the veteran has 
submitted in support of his claim pertinent private medical 
treatment records and lay statements that he had in his 
possession.  As such, and given the RO's instructions to him, 
noted above, the Board finds the veteran has been put on 
notice to provide any evidence in his possession that 
pertains to the claim.  Accordingly,  and on these facts, the 
RO's omission is harmless.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20. 1102 
(2005).]

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such a pre-adjudication 
notice was not prejudicial to the claimant.  

In the matter now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran 
before and after the January 2002 rating action on appeal.  
However, the Board finds that, with respect to this matter, 
any delay in issuing section 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that the claim was 
fully developed and re-adjudicated after notice was provided.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  In this 
regard, as indicated above, in the August 2001 notice letter, 
the RO advised the veteran of VA's responsibilities to notify 
and assist him in his claim.  Moreover, the September 2003 
SOC notified the veteran what was needed to substantiate his 
claim and also identified the evidence that had been 
considered with respect to the claim.  After the notice 
letter and SOC, the veteran was afforded an opportunity to 
respond.  .

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  Id.; 
see also ATD Corp., 159 F.3d at 549; 38 C.F.R. § 20.1102.

More recently, on March 3, 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  However, as 
the Board's decision herein denies the veteran's claim for 
service connection, no disability rating or effective date is 
being assigned; accordingly there is no possibility of 
prejudice to the appellant under the notice requirements of 
Dingess/Hartman.

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran in connection with the 
claim on appeal.  The veteran's available service medical 
records are associated with the claims file.  The RO 
requested additional service records from the Department of 
the Air Force and the Department of the Navy; however, 
according to the responses dated in October 2003 and December 
2003, neither department had any additional records regarding 
the veteran.  Private medical records also have been 
associated with the claims file, and that the veteran has 
been given opportunities to submit evidence to support his 
claim, which he has done; he has submitted statements from 
his uncle and a friend.  Also, the transcript of the February 
2006 Board hearing is of record.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any existing pertinent records, 
in addition to those noted above, that that need to be 
obtained, nor does the record present any basis for further 
developing the record to create any additional evidence in 
connection with the claim on appeal. 

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with an appellate decision on the claim on appeal.

II.  Analysis

The appellant contends that his right hip disorder is related 
to his military service.  He recalls injuring his right hip 
in 1953.

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether the weight of 
the evidence supports the claim, or the weight of the 
"positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against 
the claim: the appellant prevails in either event.  However, 
if the weight of the evidence is against the appellant's 
claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990). 

Service medical records do not reflect any right hip injury 
or disorder.  The September 1956 discharge examination report 
is negative for complaints, findings, or diagnosis of a right 
hip disorder, and the report includes no reference to any 
earlier right hip injury.

Private medical records from George Washington University 
Medical Center, Kaiser Permanente, and James H. Graeter, MD, 
dated since 2000, collectively show that the veteran is 
currently treated for a right hip disorder, diagnosed as a 
right septic hip status post right hip arthroplasty.  
According to a November 2000 letter, Dr. Graeter reported 
that he had performed a total right hip replacement on the 
veteran about 10 years before.  According to a November 2000 
George Washington University Hospital operative report, the 
veteran underwent surgery to replace the femoral head 
component involving the right hip.  This evidence is negative 
for any finding or opinion that the veteran's current right 
hip disorder developed as a result of an injury during 
service.

On this record, the claim for service connection for a right 
hip disorder must be denied.  Although the veteran has 
submitted private medical evidence documenting recent 
treatment for a right hip disorder, there is no medical 
evidence of any such disorder until around 1990, when he 
underwent right hip replacement, nearly 25 years after the 
veteran was discharged from service.  The Board points out 
the lapse of time between service and the diagnosis of a 
disability a factor weighing against a claim for service 
connection.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 
2000).  

As indicated above, the available service medical records do 
not document any in-service injury, as alleged.  However, 
even if  the Board were to accept, as credible, the veteran's 
assertions of in-service injury (see, e.g., Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993)), the claim would still have 
to be denied in the absence of any competent evidence of a 
nexus between any such injury and service.  As noted above, 
no right hip disorder was shown for many years after service,  
no physician has linked any current hip pathology to any 
incident of the veteran's military service (to include the 
alleged injury), and neither the veteran nor his 
representative has identified or alluded to the existence of 
any such opinion..  

The Board does not doubt the sincerity of the veteran's 
belief, as well as that of his spouse, that he has a right 
hip disorder as a result of his military service.  Indeed, in 
addition to the medical evidence, the Board has considered 
the hearing testimony and written statements by the veteran 
and his wife, as well as the statements provided by the 
veteran's uncle and friend.  However, questions of medical 
diagnosis and causation are within the province of medical 
professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As each individual identified above is a lay person 
without the appropriate medical training or expertise, none 
is competent to render a probative (i.e., persuasive) opinion 
on such a medical matter.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

Under these circumstances, the claim for service connection 
for a right hip disorder must be denied.  In arriving at the 
decision to deny the claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
in the absent of any competent evidence to support the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

Service connection for a right hip disorder is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


